OPINION — AG — ** SCHOOL — ANNEXATION ** QUESTION: MAY A SCHOOL BUILDING AND PROPERTIES WHICH WERE ANNEXED TO OTHER DISTRICTS BE SOLD BY THE BOARD OF EDUCATION IN THE DISTRICT OR DISTRICTS TO WHICH THE DISORGANIZED DISTRICT WAS ANNEXED WITHOUT AN ELECTION BEING HELD IN THE DISORGANIZED DISTRICT ? THIS BUILDING OR SCHOOL DISTRICT WAS DISORGANIZED UNDER THE PROVISION OF HOUSE BILL NO. 120 . . . AFFIRMATIVE (ANNEXATION, PROPERTY, ANNEXED DISTRICT SCHOOL BOARD, APPROVAL, RESIDENTS, ELECTION) CITE: OPINION NO. SEPTEMBER 26, 1950 — FISHEL, OPINION NO. AUGUST 18, 1949 — SONGER, 70 O.S. 7-4 [70-7-4], 70 O.S. 7-6 [70-7-6], 70 O.S. 7-104 [70-7-104], 70 O.S. 7-106 [70-7-106] (J. H. JOHNSON)